DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final First Office Action in response to the claims filed January 25 2021; claims 3-6, 8-18 and 21are pending and will be prosecuted on the merits.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 23, 25, 28, 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118, 119.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “139” has been used to designate both “Y-connector” and “catheter tip element”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference character 10 has been used to designate both a protective hose and the heart.  Reference character 11 has been used to designate both an arrow and the right atrium.  Reference characters 15 and 155 have both been used to designate a catheter shaft.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 states “further comprising wherein a balloon pressure-monitoring lumen to measure the pressure in the balloon” and additionally states “being arranged the pressure sensing lumen extending centrally through the catheter shaft”, the Examiner suggests deleting “wherein” after “further comprising” and additionally suggests that some additional phrase is missing between “being arranged” and “the pressure sensing lumen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 5, 8, 9, 14, 17, 21 is rejected under 35 U.S.C. 103(a) as being patentable over Mohl et al. (US 4,969,470 herein referred to as Mohl (‘470)) in view of Booth et al. (US 5,653,690), Berg (US 5,911,715).
Regarding claim 3, 5, 14, 17, 21, Mohl (‘470) discloses an occlusion catheter device for intermittently occluding a coronary sinus, comprising: a catheter shaft (Figure 2A; Ref 12) that carries an inflatable balloon on a distal portion (Figure 2A; Ref 34; wherein the balloon is capable of intermittently occluding a coronary sinus); a pressure sensor lumen fixed relative to the distal end of the balloon and extending centrally through the catheter shaft to a distal port positioned distally of the balloon for communication with fluid in a coronary sinus (Figure 2A; Ref 24; C4, L11-16, 28-36); an inflation lumen to inflate and deflate the balloon (Ref 20, 32).
Mohl (‘470) discloses that a catheter tip element in fluid communication with the pressure sensor lumen extending centrally through the catheter shaft to a distal port positioned distally of the balloon but fails to explicitly disclose that the pressure sensor lumen opens to a plurality of distal ports
However, Booth teaches that it is well known in the art for a flexible distal catheter tip element of an occlusion catheter to be in fluid communication with a lumen extending centrally through the catheter shaft; wherein the catheter tip element defines a plurality of distal ports comprising radial openings that face generally radially outward and are substantially uniformly distributed over a  circumferential periphery of the catheter tip element and are positioned distally of the balloon (Figures 1, 4, 5; Ref 45, 48; C4, L53-55; C6, L36-57)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distal tip of Mohl (‘470) to include a distal-facing port and a plurality of radially-facing ports as taught by Booth, since such a modification allows a distal port to remain open even if one of the openings are covered or blocked.
Mohl (‘470) as modified by Booth fails to explicitly disclose a stiffening element with a reduced flexural strength in the distal end compared to the remaining proximal portion.
However Berg teaches that it is well known in the art for a balloon catheter to include a stiffening hypotube element (Ref 54, 61) fixed to a catheter shaft (Ref 52; C8, L24-55;) to provide additional varying stiffening strength (Ref 61, 54, 66, 68; C8, L24-55; C9, L2-8; where the stiffening element Ref 54, 61 can be formed so that the flexibility of the shaft increases distally and therefore provides an additional varying stiffening strength to the shaft); where the hypotube comprises at least one notch influencing the flexural strength (Ref 54, 62, 66, 68; C8, L24-55; C9, L2-8); wherein the stiffening element terminates proximally of an inflatable region of the balloon on a same portion of the balloon catheter shaft as the proximal end of the balloon (Figure 9; Ref 61, 52; where Ref 61 terminates proximally of the inflatable region of the balloon Ref 52 and terminates towards the distal end of the catheter, where the balloon lies on the distal end of the catheter and therefore the stiffening element terminates proximal of the balloon on a same portion of the balloon catheter shaft as the proximal end of the balloon); wherein the distal end portion has a flexural strength reduced relative to the remaining proximal portion of the stiffening hypotube element (Ref 54, 62, 66, 68; C8, L24-55; C9, L2-8); wherein the stiffening hypotube element surrounds the catheter shaft substantially over the entire portion of the catheter shaft between the balloon and a proximal hub portion (Figure 9; Ref 61, 52; where Figure 9 shows that Ref 61 extends over the catheter shaft Ref 52 from just proximal of the balloon of shaft Ref 52 until the proximal hub portion Ref 62 and therefore is being interpreted as substantially extending over the entire portion of the catheter shaft Ref 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon catheter of Mohl ('470) in view of Booth to include a stiffening hypotube element with a reduced flexural strength in the distal end as suggested by Berg, since such a modification provides a catheter shaft with a gradual flexibility such that the flexibility of the shaft increases distally in order to allow the flexibility of the shaft to be changed without sacrificing the structural integrity of the system.
Regarding claims 8-9, Mohl (‘470) discloses that the lumens extending through the catheter shaft have cross-sectional geometries differing from one another; wherein the inflation lumen has a ring segment shaped in cross section and is arranged radially outside the pressure sensor lumen extending centrally through the catheter shaft (Figures 2a; Ref 20, 24; wherein the central lumen has a circle cross section and the inflation lumen is radially outside the central lumen and therefore has a ring shaped cross section).

Claims 4, 6 are rejected under 35 U.S.C. 103(a) as being patentable over Mohl et al. (US 4,969,470 herein referred to as Mohl (‘470)) in view of Booth et al. (US 5,653,690) Berg (US 5,911,715) as applied to claims 5, 21 above and further in view of Larson et al. (US 6,475,209).
Regarding claims 4, Mohl (‘470) as modified by Booth, Berg discloses all of the claimed limitations above including a stiffening element having a distal end portion that has a reduced flexural strength but fails to explicitly disclose that the distal end portion of the stiffening element having the reduced flexural strength extends over a length of about 40 mm to about 90 mm.
However, Larson teaches that it is well known in the art for a stiffening element having a transitioning flexural strength to have a reduced flexural strength that extends over a length of about 50mm (C8, L5-16; Ref 124; wherein the length can be varied for specific applications).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reduced flexural strength length of the stiffening element to be about 50mm and therefore about 40mm to about 90mm as taught by Larson, since such a modification provides an art recognized alternate construction that would have yielded predictable results, namely, allowing the flexibility of the system to gradually transition in order to provide the desired pushability of a catheter without adversely affecting the flexibility in the distal portion.
Regarding claim 6, Mohl (‘470) as modified by Booth, Berg disclose all of the claimed limitations above including that the stiffening element has a flexural strength that is reduced relative to a remaining proximal portion of the stiffening element; where the reduced flexural strength is a result of a notch in the element (Berg: Ref 54, 62, 66, 68; C8, L24-55; C9, L2-8) but fails to disclose that the notch extends in a helical line-shaped manner.
However, Larson teaches that it is well known in the art for a stiffening hypotube element surrounding a shaft to provide additional strength; where the stiffening element comprises at least one notch influencing the flexural strength; wherein the notch extends in a helical line-shaped manner (Figure 5; Ref 124, 126; C8, L17-42; wherein hypotube Ref 124 is an additional part of the system with varying stiffness/flexibility and therefore increases the stiffness of the system and is being interpreted as a stiffening hypotube; where the spiral notch Ref 126 provides a gradual transition to reduce the flexural strength of the element). 
Since Mohl (‘470) as modified by Booth, Berg disclose that the catheter can include a stiffening element surrounding the catheter shaft; where the stiffening element has a flexural strength that is reduced relative to a remaining proximal portion of the stiffening element; where the reduced flexural strength is a result of a notch in the element (Berg: Ref 54, 62, 66, 68; C8, L24-55; C9, L2-8), and Larson teaches an alternate equivalent means of providing a reduced flexural strength to a distal end of a hypotube, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stiffening element of Mohl (’470) in view of Booth, Berg to include a helical notch to provide the gradual flexural strength as suggested by Larson, since such a modification provides a well-known alternate structure that would have yielded predictable results, namely providing a graduated flexibility transition.

Claim 10-11 are rejected under 35 U.S.C. 103(a) as being patentable over Mohl et al. (US 4,969,470 herein referred to as Mohl (‘470)) in view of Booth et al. (US 5,653,690), Berg (US 5,911,715) as applied to claims 21, 8, 9 above and further in view of Marko et al. (US 2007/0083126), Machold et al. (US 5,458,574).
Regarding claims 10-11, Mohl (‘470) as modified by Booth and Berg discloses all of the claimed limitations above but fails to explicitly disclose a balloon pressure monitoring lumen used to measure the pressure in the balloon.
However, Marko teaches that it is well known in the art for a balloon catheter to include a flexible catheter tip element and a balloon pressure-monitoring lumen in fluid communication with the interior of the balloon to measure the pressure in the balloon (Ref 68; Figure 6); the balloon pressure monitoring lumen being different from and adjacent to an inflation lumen in fluid communication with the interior of the balloon to inflate and deflate the balloon (Figure 6; Ref 66).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the balloon catheter of Mohl (‘470) to include a balloon pressure monitoring lumen as taught by Marko, since such a modification allows the balloon to be inflated to preselected pressures and helps ensure patient safety.
Mohl (‘470) as modified by Booth, Jordan and Marko fails to explicitly disclose the specific lumen arrangements and cross-sections.
However, Machold teaches that it is well known in the art for different lumens of a balloon catheter to have different shaped cross-sections; wherein two different lumens can have ring segment shaped cross-sections such that the ring segment-shaped (i.e. arc-determining angle) of one of the ring segment shaped lumens is smaller compared to a second ring segment shaped lumen; wherein the ring shaped segments are arranged offset from a central lumen (Figure 6; Ref 46, 50, 52; wherein the lumens 46, 50, 52 have ring segment shaped cross-sections such that the ring segment shaped of one of the ring segment shaped lumens (46) is smaller compared to a second ring segment shaped lumen (50)), wherein the catheter can include an additional oval lumen between neighboring ends of two ring shaped segment cross-sections (Figure 6, Ref 43, 46, 50, 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lumen arrangements and cross-sections of Mohl (‘470) as modified by Booth, Berg and Marko to include ring-shaped segments offset from the central lumen, such that an arc-determining angle of one ring-shaped segment is smaller compared to another ring-shaped segment as taught by Machold, since such a modification provides an art recognized alternate lumen construction that would have yielded predictable results, namely, allowing a balloon to be inflated and allowing the balloon pressure within the balloon and the pressure within the body to be monitored.
Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the lumen arrangements and cross-sections to be ring-shaped cross-sections offset from a central lumen because Applicant has not disclosed that the specific arrangement and cross-sections provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore would have expected Mohl’s (in view of Booth, Berg and Marko) lumen’s cross-sections and arrangement, and applicant’s invention, to perform equally well with either the lumen arrangement and cross-sections of Mohl (in view of  Booth, Berg and Marko) or the claimed lumen cross-sections and arrangements since both lumen cross-sections and arrangements would perform the same function of allowing a balloon to be inflated, the balloon pressure within the balloon and the pressure within the body to be monitored.

Claim 13 is rejected under 35 U.S.C. 103(a) as being patentable over Mohl et al. (US 4,969,470 herein referred to as Mohl (‘470)) in view of Booth et al. (US 5,653,690), Berg (US 5,911,715) as applied to claim 21 above and further in view of Marko et al. (US 2007/0083126).
Regarding claim 13, Mohl (‘470) as modified by Booth and Berg discloses all of the claimed limitations above but fails to explicitly disclose a stiffening wire.
However, Marko teaches that it is well known in the art for a balloon catheter to include a movable stiffening wire extending through a lumen of the catheter shaft in a region adjacent to the balloon; wherein said lumen of the stiffening wire is axially offset from the central lumen, said wire extending along a length of the balloon of the balloon catheter (Ref 62, 64; Para [0058], [0065], [0067])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mohl (‘470) in view of Booth and Berg to include an offset stiffening wire lumen with a movable stiffening wire as taught by Marko, since such a modification allows the catheter to be inserted using a guide wire.

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being patentable over Mohl et al. (US 4,969,470 herein referred to as Mohl (‘470)) in view of Booth et al. (US 5,653,690), Berg (US 5,911,715) as applied to claims 21 and 14 above and further in view of Peters et al. (US 5,024,668).
Regarding claims 15-16, Mohl (‘470) as modified by Booth and Berg discloses all of the claimed limitations above including a distal-facing port and a plurality of radially-facing ports but fails to explicitly disclose that a distal edge of a distal opening of the catheter tip is rounded off.
However, Peters teaches that it is well known in the art for a balloon catheter including a lumen that extends to a distal opening in the distal tip to include a conically tapering catheter tip element that tapers toward the distal opening and for the distal opening to include a rounded distal edge and in order to prevent scratching the lumen through which the balloon catheter is being inserted (C7, L53-63; C9, L19-36; Ref 62, 44; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the catheter tip element of Mohl ('470) in view of Booth and Berg to include conically tapering tip and a rounded distal opening as taught by Peters, since such a modification prevents scratching the lumen through which the balloon catheter is being inserted.

Claim 18 is rejected under 35 U.S.C. 103(a) as being patentable over Mohl et al. (US 4,969,470 herein referred to as Mohl (‘470)) in view of Booth et al. (US 5,653,690), Berg (US 5,911,715) as applied to claims 21 and 14 above and further in view of Chiu et al. (US 2008/0103478).
Regarding claim 18, Mohl (‘470) as modified by Booth and Berg discloses all of the claimed limitation above but is silent as to the dimensions of the balloon and the distance between the distal end of the balloon and the distal-facing port.
However, Chiu teaches that it is well known in the art for a balloon catheter to have a distance between a distal end of a catheter tip element and the distal end of an inflatable portion of the balloon that is greater than an axial length of the inflatable balloon when the balloon is inflated (Ref 2647, 2624, 2622; Para [0210]-[0211]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dimensions of the balloon and the distance between the distal-facing port and the distal end of the balloon, such that the distance between the distal-facing port and the distal end of the balloon is greater than an axial length of the balloon as taught by Chiu, since such a modification ensures that if the balloon is pulled out of a location such as the coronary sinus, there is sufficient length of the shaft distal to the balloon that will remain in the coronary sinus to eliminate the need to relocate the distal end of the shaft in the coronary sinus.
Mohl (‘470) as modified by Booth, Berg and Chiu discloses that the distance between the distal end of the catheter tip element and the distal end of the inflatable portion of the balloon can be at least 15mm to ensure that there is a sufficient length of shaft distal to the balloon to remain within the coronary sinus (Chiu Para [0211]), where a distance of at least 15mm is a general condition of the claim but fails to explicitly disclose that the distance can be between 35mm and 45mm.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the distance between the distal end of the catheter tip element and the distal end of the inflatable portion of the balloon from at least 15mm to be between 35mm-45mm because Applicant has not disclosed that the specific distance provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore would have expected the distance of Mohl in view of Booth, Berg and Chiu, and applicant’s invention, to perform equally well with either the distance of Mohl in view of Booth, Berg and Chiu or the claimed distance between 35mm and 45mm since both distances would perform the same function of ensuring that if the balloon is pulled out of a location such as the coronary sinus, there is sufficient length of the shaft distal to the balloon that will remain in the coronary sinus to eliminate the need to relocate the distal end of the shaft in the coronary sinus.
Therefore, it would have been obvious to modify Mohl in view of Booth, Berg and Chiu to obtain the invention as specified in claim 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Mohl in view of Booth, Berg and Chiu.
Furthermore, since the specific distance lacks criticality and is therefore a matter of design choice, it would have been an obvious matter of design choice to modify the distance between the distal tip and the distal end of the balloon of Mohl in view of Booth, Berg and Chiu from at least 15mm to between 35mm and 45mm, since such a modification involves only routine skill; where it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum or working range involves only routine skill in the art. .  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 8, 9, 10, 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 (which is dependent on claim 1) of U.S. Patent No. 10,743,780 in view of Berg (US 5,911,715). 
Claim 21:  An occlusion catheter device for intermittently occluding a coronary sinus, comprising: a catheter shaft that carries an inflatable balloon on a distal portion (Claim 1 of Patent ‘780); a pressure sensor lumen extending centrally through the catheter shaft to a plurality of distal ports that are positioned distally of the balloon for communication with fluid in a coronary sinus (claim 1 of Patent ‘780); an inflation lumen to inflate and deflate the balloon (claim 1 of Patent ‘780); a stiffening element fixed to the catheter shaft and terminating proximally of an inflatable region of the balloon (claim 1 of Patent ‘780) on a same portion of the catheter shaft as the proximal end of the balloon (claim 2 of Patent ‘780), the stiffening element having a distal end portion that has a flexural strength reduced relative to a remaining proximal portion of the stiffening element (claim 1 of Patent ‘780).
Claim 2 of Patent ‘780 fails to claim a stiffening element comprising a hypotube surrounding the shaft over an entire portion of the shaft between the balloon and a proximal hub portion.
However, Berg teaches that it is well known for a stiffening element to comprises a hypotube surrounding the catheter shaft substantially over the entire portion of the catheter shaft between the balloon and a proximal hub portion (Ref 61, 52, 54; Figure 9;  where Figure 9 shows that Ref 61 extends over the catheter shaft Ref 52 from just proximal of the balloon of shaft Ref 52 until the proximal hub portion Ref 62 and therefore is being interpreted as substantially extending over the entire portion of the catheter shaft Ref 52).
Since Patent ‘780 and Berg disclose similar catheters with stiffening elements and Berg additionally teaches a stiffening element can comprise a hypotube surrounding the catheter shaft over the entire portion of the catheter shaft between the balloon and a proximal hub portion, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a hypotube stiffening element over the entire portion of the catheter shaft between a balloon and a proximal hub portion into claim 2/1 of US Patent 10, 743,780, in order to provide a catheter shaft with a gradual flexibility such that the flexibility of the shaft increases distally in order to allow the flexibility of the shaft to be changed without sacrificing the structural integrity of the system.

Claim 8: wherein the lumens extending through the catheter shaft have cross-sectional geometries differing from one another (claim 1 of Patent ‘780).
Claim 9: wherein the inflation lumen has a ring segment- shaped in cross section and is arranged radially outside the pressure sensor lumen extending centrally through the catheter shaft (claim 1 of Patent ‘780)
 Claim 10: wherein a balloon pressure- monitoring lumen to measure the pressure in the balloon (claim 1 of Patent ‘780), the balloon pressure-monitoring lumen having a ring segment-shaped in cross section and being arranged the pressure sensing lumen extending centrally through the catheter shaft (claim 1 of Patent ‘780), wherein an arc-determining angle of the balloon pressure-monitoring lumen is smaller as compared to that of the inflation lumen (claim 1 of  Patent ‘780; where the ring segment shaped of the balloon pressure-monitoring lumen is the same as arc-determining angle of the balloon pressure-monitoring lumen)
Claim 12: wherein the inflation lumen and the balloon pressure-monitoring lumen are each connected with the interior of the balloon via at least two radial openings arranged to be offset in an axial direction of the catheter shaft (Claim 1 of Patent ‘780).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher et al. (US 2007/0088257) -teaches a stiffening hypotube (Ref 50, 52, 54, 56, 72)
Wright (US 5,707,358) -teaches connecting a lumen to the interior of a balloon via at least two radial openings offset in an axial direction
Jordan et al (US 7,166,100) -teaches a stiffening hypotube with a helical notch (Ref 48; Figure 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771